Citation Nr: 0330884	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from August 1967 to June 1969.  This appeal comes before the 
Board of Veterans' Appeals (Board) from a December 2001 
rating decision from the Department of the Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDING OF FACT

The veteran was exposed to verified stressors in service and 
as a result now has PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.326(a) 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that while on active duty service in 
Vietnam, he was exposed to numerous stressors, as a result 
of which stressors he now has PTSD.  Service connection for 
PTSD requires:  (1) medical evidence diagnosing the 
condition,     (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the appellant's service, lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2003).   

If a claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Furthermore, 
available service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Notably, however, "corroboration of every detail, including 
the appellant's personal participation" in the claimed 
events, defines "corroboration" far too narrowly.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 
16 Vet.App. 124 (2002).

The adjudication of a claim for service connection for PTSD 
requires an evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization 
in which the appellant served, the veteran's military 
records, and all pertinent medical and lay evidence.  

During a hearing before the undersigned held in February 
2003, the appellant testified that in August 1968, he was 
assigned to Headquarters and Headquarters Company, 84th 
Engineering Battalion, in Qui Nhon.  Although his military 
occupational specialty was a cook, whenever an alert was 
called, he was to report to his assigned fighting position 
on the firing line as a second line of defense.  He 
testified that his unit barracks were approximately 150 
yards from tank farm number 2.  His assigned fighting 
position was 50 yards away from tank number 2.

The appellant testified that in January 1969, tank number 2 
was hit by rockets.  By the time he arrived at his assigned 
area, sappers had also entered the compound.   He testified 
that during the January 1969 attack, casualties from his 
unit included one death and one injured.  

The appellant also testified that his unit was located 
approximately one quarter of a mile from the Qui Nhon 
Ammunition Base Depot (Depot).  In February or March 1969, 
he was on perimeter guard duty and was called to alert when 
the Depot was blown up.  In addition, he testified that 
another one of his stressors involved witnessing the suicide 
of Staff Sergeant Davis, a member of his unit.    

Furthermore, the appellant testified that another stressor 
was the death of two of his friends/members of his unit, who 
were killed approximately two weeks prior to his departure 
from Vietnam (May 1969) by stepping on a land mine.  He 
could recall the last name of only one of the individuals, 
which was "Lukas."    

The Board has considered the evidence of record and the 
applicable law and regulations and finds that service 
connection for PTSD should be awarded.  It is noted that he 
appellant's DA Form 20 indicates that he was assigned to 
Headquarters and Headquarters Company, 84th Engineering 
Battalion, in Vietnam, from August 1968 to June 1969.  
Service records associated with the claims file do 
corroborate some of the reported incidents.  Specifically, 
DA Form 1594, Daily Staff Journal or Duty Officer's Log for 
Headquarters, 84th Engineering Company, documents that in 
January 1969, "[f]ire and explosions erupted at ASP."  The 
Log also indicates that in January 1969 there was Red Alert 
condition.  It is noted "POL farm #2 was hit.  Perimeter 
guards and reactionary force were deployed.  Medics aided 
two guards from tank farm onto medivac chopper."  Farm 
number 2 and the 84th Engineering Company are noted to be in 
Qui Nhon.  

Service records also indicate that in March 1969, tank farm 
number 2 was hit by rockets.  There was also a sapper attack 
on tank farm number 2 in March 1969.  Further, it is noted 
that in March 1969, the Qui Nhon Ammunition Base Depot 
(Depot) was attacked, with deadly explosives being planted 
in the Depot.  

The Board further notes that research of the Vietnam 
Casualty data base at www.noquarter.com reveals that a 
Sergeant John T. Davis committed suicide in Binh Dinh 
province.  Qui Nhon is located in the Binh Dinh province.

The medical evidence of record provides a current diagnosis 
of PTSD based on stressors the appellant has reported to 
have experienced in Vietnam.  While the evidence does not 
specifically show that he was present during the above-
mentioned stressors, the fact that he was assigned to the 
unit (84th Engineering Company) which documents the 
occurrence of some of the stressors is sufficient 
corroboration of the alleged stressors.  Suozzi.  (VA errs 
when it demands corroboration of every detail involving the 
appellant's personal participation.)  The Board specifically 
finds that there is sufficient documentation to corroborate 
the alleged stressors of the attack on tank farm number 2 in 
January 1969, and the March 1969 attack on the Qui Nhon 
ammunition depot.  The fact that the appellant's unit was in 
Qui Nhon, and that the daily log of the 84th Engineering 
Company reports the January 1969 attack is sufficient 
corroboration that the claimant was exposed to the above-
mentioned stressors.  While the other stressors have not 
been definitively corroborated, the Board finds it 
unnecessary to remand for the RO to attempt to corroborate 
every element of every stressor.  Id.  There is sufficient 
evidence of other stressors, and a link between at least one 
of the corroborated stressors and PTSD.  Thus, entitlement 
to service connection may be granted based on the evidence 
of record.

The Board acknowledges that there has been a change in the 
law during the pendency of the veteran's appeal.  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), the obligations of 
VA with respect to the duties to assist and notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA are defined.  However, in this 
case, since there is full grant of benefits, there is no 
prejudice to the claimant in proceeding with the claim on 
the basis of the evidence of record.  


ORDER

Service connection for PTSD is granted. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



